Case 1:13-cr-20622-TLL-PTM ECF No. 201 filed 08/12/20              PageID.3428      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                           Case No. 13-20622-01
v
                                                           Honorable Thomas L. Ludington
ROY C. BRADLEY, SR.                                        Magistrate Judge Patricia T. Morris

                  Defendant.
_________________________________/

    ORDER DENYING PETITIONER’S MOTION FOR COMPASSIONATE RELEASE

       On August 29, 2013 Defendant, Roy Bradley, was indicted on four counts of aiding and

abetting as controlling and supervising the demolition of a building with asbestos containing

material. ECF No. 3. A jury trial was held from November 19, 2014 to December 1, 2014, and

Petitioner was convicted on all counts. ECF No. 98. He was sentenced to 60 months incarceration.

ECF Nos. 124, 134, 136.

       Defendant filed a motion for compassionate release due to the spread of COVID-19 seeking

release from incarceration. ECF No. 191. Specifically, he sought to reduce his sentence to time

served or modification of his sentence to serve the remainder on supervised release or home

confinement. Id. On July 17, 2020 Defendant informed the Court that the BOP had released him

from incarceration to serve the remainder of his sentence under home confinement. ECF No. 199.

Therefore, Defendant withdrew his motion to serve his sentence under home confinement.

However, Defendant “maintains his motion for relief that this Court enter an Order modifying its

Judgment to reduce Defendant’s sentence to time served” or “a sentencing reduction so that his

two sentences (ECF No. 124; ECF No. 374) shall be served concurrently rather than

consecutively.” ECF No. 199 at PageID.3418.
Case 1:13-cr-20622-TLL-PTM ECF No. 201 filed 08/12/20                            PageID.3429          Page 2 of 4



                                                         I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/

guidance-correctional-detention.html (last visited June 12, 2020).




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:13-cr-20622-TLL-PTM ECF No. 201 filed 08/12/20                  PageID.3430       Page 3 of 4



                                                 II.

       Defendant argues that he suffers from “diabetes, hypertension, hyperlipidemia and

obstructive arterial disease” increasing “his risk of contracting and suffering the most severe health

consequences of COVID-19 – hospitalization and death.” ECF No. 191 at PageID.3103. In his

notice of amended motion, Defendant argues

       As the BOP apparently has concluded, Defendant’s underlying medical conditions
       made him particularly susceptible to COVID-19 while confined in a federal
       penitentiary, he is not a recidivist risk or a danger to the community while under
       supervision, and the goals of sentencing can be achieved under terms of home
       confinement and without further incarceration. Further, the BOP apparently has
       concluded that Defendant’s residence is an adequate location for the BOP’s
       imposition of home confinement. A reduction in sentence to time served is therefore
       consistent with the sentencing guidelines and is consistent with BOP’s
       determination of the risk factors.
       ECF No. 199 at PageID.3417.

       After a sentence has been imposed, “[a] district court may modify a defendant’s sentence

only as provided by statute.” United States v. Johnson, 564 F.3d 419, 421 (6th Cir. 2009). 18

U.S.C. § 3582(c) provides that a term of imprisonment may be modified in three circumstances,

1) upon a motion for compassionate release pursuant to § 3582(c)(1)(A), 2) if otherwise permitted

by statute or Federal Rule of Civil Procedure 35 pursuant to § 3582(c)(1)(B), or 3) the Sentencing

Commission has reduced the sentencing guidelines pursuant to § 3582(c)(2). If a defendant files a

motion under § 3582(c)(1)(A), he or she must first exhaust all administrative remedies with the

BOP or wait for 30 days to lapse after the warden received the request. This requirement applies

even during the COVID-19 pandemic. United States v. Alam, 2020 WL 2845694, at *4 (6th Cir.

June 2, 2020).

       In his motion Defendant cites 18 U.S.C. § 3582(c)(1)(A)(i) as the legal rationale for his

motion. However, Defendant already received the requested relief – home confinement from the

BOP. Defendant’s risk of contracting COVID-19 has decreased since leaving his dorm-style room

                                                -3-
Case 1:13-cr-20622-TLL-PTM ECF No. 201 filed 08/12/20                PageID.3431       Page 4 of 4



at Elkton and returning home to live with his wife. Now that Defendant is serving the remainder

of his term on home confinement, there is no extraordinary and compelling reason to reduce his

sentence. Therefore, § 3582(c)(1)(A)(i) does not provide him relief. Additionally, Defendant has

not identified any federal statute or a reduction in sentencing guidelines that would warrant a

reduction in his sentence. Defendant has not shown that he is eligible for a reduction in sentence.

       Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 191, is DENIED WITH PREJUDICE.



Dated: August 12, 2020                                      s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                               -4-
